Citation Nr: 0840905	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  94-25 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to October 30, 1996, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


INTRODUCTION

The veteran served on active duty from August 1978 to October 
1985.

For reasons explained more fully below, pursuant to a 
November 2003 Order by the United States Court of Appeals for 
Veterans Claims (Court), this matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an August 1994 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, that denied 
entitlement to service connection for a psychiatric disorder.  
Thereafter, a March 2001 rating decision granted entitlement 
to service connection for PTSD, effective from October 30, 
1996.  An April 2001 rating decision denied the veteran's 
claim for an earlier effective date for PTSD.  

During the pendency of the appeal, the veteran moved and his 
claims files were transferred to the RO in Atlanta, Georgia.  

In June 2002, the Board, inter alia, denied entitlement to an 
earlier effective date for service connection for PTSD.  The 
appellant appealed to the Court.  In the November 2003 Order, 
the Court vacated the Board's June 2002 decision to the 
extent that it denied entitlement to an earlier effective 
date for PTSD and remanded this issue for further action.  
Following additional development the Board in December 2005, 
again denied the cliam.  The veteran again appealed, and in 
October 2007, the Court set aside the Board's December 2005 
decision, and remanded the case for further development.

While a number of issues were remanded by the Board in June 
2002, all of the development ordered in that remand has yet 
to be undertaken by the RO.  Therefore, the Board reminds the 
RO that expeditious fulfillment of the instructions found in 
the June 2002 remand is required.  Stegall v. West, 11 
Vet.App. 268 (1998).  

Finally, the record raises the issues of entitlement to 
service connection for chronic fatigue syndrome, and 
entitlement to separate ratings for hernia scars.  The 
veteran's former wife has also filed a claim for an 
apportionment of the appellant's compensation benefits.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate consideration.  
 

FINDING OF FACT

The record does not include a competent diagnosis of PTSD 
based on an independently verified stressor at any time prior 
to October 30, 1996.




CONCLUSION OF LAW

The criteria for an effective date prior to October 30, 1996, 
for a grant of entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. § 3.304(f) (1996); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the August 
1994, August 1997, January 1999, August 1999, January 2001, 
and April 2001 rating decisions, the May 1999, April 2001, 
July 2001, and April 2004 statements of the case, the August 
1999, December 2001, and August 2004 supplemental statements 
of the case, the November 1998, December 2001, January 2002, 
and March 2004 VA correspondence, and the February 2004 Board 
remand as well as the November 2003 Court Order fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a).  In this 
regard, the Board notes that under VAOPGCPREC 8-03, 69 Fed. 
Reg. 25180 (2004), the VA General Counsel held, in substance, 
that if a veteran raises a downstream issue that was not 
covered in the initial notice letter dealing with a claim for 
service connection, no further VCAA notice is required.  

VA has secured all available pertinent evidence and conducted 
all appropriate development.  In this regard, the Court in 
October 2007 ordered that VA attempt to secure the veteran's 
Social Security Administration records.  Notably, however, 
unbeknownst to both the Court and VA General Counsel, while 
the case was on appeal the Social Security Administration in 
June 2007 informed the RO that the appellant was not in 
receipt of either Social Security Administration disability 
benefits, or supplemental security income from that agency.  
The Social Security Administration specifically stated that 
they had no medical records pertaining to the claimant.  
Hence, there are no records to secure, and the duty to assist 
has been fulfilled.   

A claimant is entitled to VCAA notice prior to initial 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In this case, VA issued the VCAA 
letters after the August 1994 decision.  The Court explained 
in Pelegrini, however, that a failure of an agency of 
original jurisdiction (AOJ) (in this case, the RO) to give a 
claimant the notices required under the VCAA prior to an 
initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Indeed, any 
failure to provide a timely notice is cured provided that the 
veteran was provided a meaningful opportunity to participate 
in the processing of his claim.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  As such the lack of full notice 
prior to the initial decision has been corrected, and any 
error as to when notice was provided was not prejudicial.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, that error was harmless.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

The Claim

The veteran claims that he is entitled to an effective date 
of entitlement to service connection for PTSD dating back to 
1985, the date he was first diagnosed with PTSD.  

In general, the effective date for an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is 
granted based on a claim received within one year of 
separation from active duty the effective date will be the 
day following separation.  Id.

In this case, the veteran separated from military service in 
October 1985.  As indicated above, the Court in November 2003 
found that his original claim of entitlement to service 
connection for a psychiatric disorder was received on 
October 8, 1993, and that he filed a timely notice of 
disagreement to an August 1994 rating decision that had 
denied that claim and a statement of the case was not 
subsequently issued.  Specifically, the November 2003 Court 
Order stated, in relevant part, as follows:

The veteran contends that the record 
reflects that he appealed the August 1994 
RO decision.  See R. at 3015, 3017, 3023.  
The Court agrees with the veteran.  The 
Court has reviewed the Board decision and 
the Board's failure to discuss the above 
documents which appear to indicate that 
the veteran was expressing disagreement 
with the denial of a claim for a nervous 
condition

The Court's conclusion is now the law of this case.  See 
Chisem v. Gober, 10 Vet. App. 527, 527-28 (1997).  Moreover, 
the veteran has since perfected his appeal to the August 1994 
rating decision.  Additionally, in view of the Order of the 
Court the claim is not affected by any finality attaching to 
the intervening rating decisions in which claims to reopen 
and/or entitlement to service connection were denied.  
Therefore, the Board finds that the date of receipt of the 
veteran's claim for service connection for a psychiatric 
disorder is October 8, 1993.  

Accordingly, the effective date for the grant of entitlement 
to service connection for PTSD is the first date the record 
shows entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Given the unique regulations governing claims of 
entitlement to service connection for post traumatic stress 
disorder, the first date the record shows entitlement arose 
is the date that the record includes both a credible 
diagnosis of PTSD and a verified stressor.  See 38 C.F.R. 
§ 3.304(f) (1996); 38 C.F.R. §§ 3.303, 3.304(f) (2008).  

In this regard, while the record shows the veteran's 
complaints and/or treatment for a number of psychiatric 
disorders variously diagnosed, as well as a number of 
statements regarding his in-service stressors, it does not 
include a competent diagnosis of PTSD and objective evidence 
confirming any of the in-service stressors at any time prior 
to October 30, 1996.  Id.

The question whether the appellant now has PTSD is a matter 
of considerable clinical debate.  See, e.g., the July 2004 VA 
examination ("I cannot establish an effective date for a 
disorder not in evidence.); the May 2004 VA examination (The 
January 2001 diagnosis was based on an examiner accepting the 
diagnosis without independent evidence of a traumatic 
stressor.)  Nevertheless, as to whether entitlement to an 
effective date prior to October 30, 1996, exists, the 
evidence reveals that the veteran alleges that he has PTSD 
due to harassment and a physical attack by Army Criminal 
Investigative Division (CID) officials.  Yet, the record 
available to VA prior to October 30, 1996, does not include 
any objective evidence that verifies the veteran's assertion 
that a CID agent acted inappropriately during the course of 
his investigation and arrest of the claimant.  In fact, the 
veteran's own May 1985 statement, which he provided at the 
time of his arrest makes no reference to a CID agent 
harassing and/or attacking him or his wife.

Therefore, while the very grant of entitlement to service 
connection for PTSD may itself be questionable, given the 
lack of a verified stressor of record prior to October 30, 
1996, an effective date for the grant of entitlement to 
service connection for PTSD is not warranted.  Accordingly, 
the appeal must be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An effective date prior to October 30, 1996, for a grant of 
entitlement to service connection for PTSD, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


